Citation Nr: 0534923	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  01-05 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent left knee 
derangement.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 until 
December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.  The veteran filed his 
notice of disagreement in March 2001, the RO issued a 
statement of the case in May 2001, and the veteran perfected 
his appeal in June 2001.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  From June 2, 2005, the service-connected left knee 
disability does not involve amputation of the right lower 
extremity above the lower or middle third of the thigh.

3.  Since April 28, 2004, the veteran's left knee disability 
has included objective evidence of instability and x-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes (DC) 5010, 5257, 5260, 5261 
(2005); VAOPGPREC 9-98 (August 14, 1998).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7,  4.71a, DC 5010 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

In an April 1970 rating action, service connection was 
granted and a 10 percent rating assigned for post-operative 
residuals derangement left knee with chondromalacia, 
effective from December 12, 1969.  In subsequent rating 
actions, the RO assigned different evaluations under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In an April 1979 
rating action, the RO included arthritic changes in the 
description of the disability and assigned a 20 percent 
rating.  In an April 1989 rating action, the RO continued the 
20 percent rating but evaluated the veteran's left knee 
condition under Diagnostic Code 5010-5257, noting that the 
additional code was introduced to demonstrate the traumatic 
origin of the condition.  

In the rating action on appeal, the RO increased the rating 
to 30 percent, effective from July 28, 2000.  In a September 
2004 rating action, the RO noted evidence of instability and 
arthritis of the left knee and determined separate ratings 
were warranted.  In ratings made effective April 28, 2004, 
the RO assigned a 30 percent rating for left knee derangement 
under Diagnostic Code 5257 and a separate 10 percent rating 
for traumatic arthritis, left knee, under Diagnostic Code 
5010.  

In a June 2005 rating action, the RO evaluated the left knee 
derangement under Diagnostic Code 5261 and assigned a 50 
percent rating, effective from June 2, 2005.  As of June 2, 
2005, the combined evaluation for the veteran's service-
connected left knee disability is 60 percent.  38 C.F.R. 
§ 4.25.  

Under the amputation rule, "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  See 38 C.F.R. § 4.68.

The current 60 percent combined rating would apply if there 
was an amputation of the thigh, above the knee, at the middle 
or lower third.  See 38 C.F.R. 4.71a, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action would also be assigned a 60 
percent evaluation.  See 38 C.F.R. 4.71a, Diagnostic Codes 
5163, 5164.

A rating of 80 percent requires an amputation of a lower 
extremity at the upper third of the thigh, with the point of 
amputation at or above a point one-third of the distance from 
the perineum to the knee joint, measured from the perineum. 
See 38 C.F.R. 4.71a, Diagnostic Code 5161.  A 90 percent 
rating requires disarticulation with loss of extrinsic pelvic 
girdle muscles.  See 38 C.F.R. 4.71a, Diagnostic Code 5160.

Consequently, assuming that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and 
Diagnostic Codes 5161, 5162-5164, as the veteran's left knee 
disability residuals do not equate to amputation of the upper 
third of the left thigh.  Therefore, as a matter of law, a 
combined rating in excess of the 60 percent rating for the 
left knee derangement and left knee traumatic arthritis, 
effective from June 2, 2005, is not assignable.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated as a consequence of the 
absence of legal merit or lack of entitlement under the law).  
Furthermore, as discussed above, analysis under DeLuca v. 
Brown, 8 Vet, App. 202 (1995) (When evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements) would not benefit the veteran in this 
case.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Thus, pursuant to the amputation rule, the assigned combined 
60 percent rating is the maximum rating allowable for the 
veteran's left knee disabilities.  See 38 C.F.R. § 4.68. 

With regard to the separate rating for traumatic arthritis, 
the Board has considered whether a rating in excess of 10 
percent was warranted at any time between April 28, 2004 (the 
effective date of the grant of the separate rating for 
arthritis) and June 2, 2005 (the effective date of the 
combined 60 percent rating for the service-connected left 
knee disabilities).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  

In this case, the 10 percent currently assigned for the 
veteran's arthritis of the left knee is the highest rating 
available.  Thus, at no time between April 28, 2004 and June 
2, 2005, was a rating in excess of 10 percent for arthritis 
of the left knee warranted. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  The veteran 
has not required hospitalization or frequent treatment for 
his left knee disability.  The evidence is unfavorable to a 
finding of exceptional left knee limitation beyond that 
contemplated by the schedular rating criteria.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in April 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in April 2005 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a June 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Furthermore, the veteran indicated in February and 
March 2005 that he had no additional evidence to submit.

Numerous VA treatment records have been obtained and the 
veteran has been provided with VA examinations (the reports 
of which have been associated with the claims file), X-rays, 
and MRIs.  Additionally, he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.


ORDER

A rating in excess of 50 percent for a left knee disability 
is denied.

An initial rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied. 



____________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


